Citation Nr: 1337665	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  12-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUE

Entitlement to service connection for lung cancer.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to November 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the RO.  

In March 2013, a hearing was held before the undersigned Veterans Law Judge at the RO.  The Veteran, however, did not provide testimony on the lung cancer issue.

In an April 2013 decision, the Board granted service connection for bilateral hearing loss and tinnitus, and remanded the issue of service connection for lung cancer for additional development.  

In July 2013, the Board again remanded the claim of service connection for lung cancer.  The case has since returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his lung cancer is due to the exposure to chemicals and hazardous materials during his period of active service.  As a jet mechanic, he asserts being exposed to wheel wells and engine compartments, including brake systems, as well as chemicals used to service and maintain various aircrafts.  

Pursuant to the April 2013 remand, the Board found that the Veteran's allegations of exposure to hazardous chemicals were consistent with his military occupational specialty (MOS) and that a VA examination was needed.  See 38 C.F.R. § 3.159(c)(4) (2012).

The Board directed that the RO schedule a VA examination to determine the nature and likely etiology of the lung cancer.  The examiner was specifically requested to opine whether it was "at least as likely as not" that the lung cancer was due to the Veteran's active service, to include the claimed exposure to chemicals and other hazardous materials in the course of carrying out the duties of a jet mechanic in service.  

The examiner was further requested to discuss medically known causes for the Veteran's particular type of lung cancer and the likelihood that his cancer was related to the chemical exposure in service or exposure to other risk factors post service, to include consideration of the Veteran's smoking history.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In Dyment v. West, 13 Vet. App. 141 (1999), the Court found that it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall. 

The Veteran underwent a VA examination in May 2013.  The Veteran reported being exposed to the following environmental agents as a mechanic: "Gunk"; cleaning solutions; paint stripper; asbestos brake linings; and JP4.  He also indicated that he had smoked cigarettes from age 18 to 53.  

The examiner stated that adenocarcinoma was the most common major type of lung cancer in smokers.  The risk of adenocarcinoma increased with (1) smoking; (2) breathing tobacco smoke; (3) exposure to radon gas; (4) exposure to asbestos; and (5) exposure to other cancer-causing agents at work.

The examiner noted that there was no documentation in the claims file of what chemicals or other hazardous materials the Veteran was exposed to and further opined that the most likely etiology of the Veteran's adenocarcinoma of the lung was smoking.  

As noted in the subsequent July 2013 remand, while the examiner indicated that the most likely etiology of the Veteran's lung cancer was smoking, he did not specifically answer the question posed.  

That is, despite noting that exposure to chemicals and asbestos were also risk factors for the cancer, he did not indicate whether the claimed lung cancer was "at least as likely as not" related to the in-service chemical exposure.  

Additionally, the examiner did not appear to take into consideration the Veteran's reported history of exposure, but instead, essentially dismissed his reports noting that there was no documentation in the claims folder regarding chemical exposure.

The Board pointed out that the Veteran is competent to report in-service chemical exposure.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  As noted, the Board previously found the Veteran's reported exposures consistent with his MOS as a jet mechanic. 

Accordingly the Board found that the May 2013 opinion was inadequate, and remanded the case for addendum opinion regarding the etiology of the claimed lung cancer.  

The examiner was specifically requested to state whether it was at least as likely as not that the claimed lung cancer was due to an event or incident of the Veteran's active service, to include the claimed exposure to chemicals and other hazardous materials in the course of carrying out the duties of a jet mechanic in service.  

The July 2013 examining physician provided an addendum opinion in September 2013.  After review of the claims file, he indicated that he could not state that it was at least as likely as not that the claimed lung cancer was due to an event or incident of the Veteran's active service, to include the claimed exposure to chemicals and other hazardous materials in the course of carrying out the duties of a jet mechanic in service, because he could not do so without resort to mere speculation and "fabrication of scientific principles."  He reiterated that the most likely cause of the Veteran's lung cancer was from cigarette smoking.

Once again, the examiner did not directly answer the questions posed by the Board in the July 2013 remand.  

Furthermore, the Board notes that merely stating that an opinion could not be offered without resorting to speculation does not meet the duty to assist.  Such examinations have been held to be inadequate without providing reasons and bases as to why an opinion cannot be offered without speculation.  They are essentially held to be "non responsive" to the request for an opinion without explanation.  See Barr v. Nicholson, 12 Vet. App. 303 (2007).  

Thus, this case must again be remanded for a sufficient opinion, which takes into consideration the Veteran's lay testimony regarding exposure to chemicals and other hazardous materials, addresses whether it is at least as likely as not that the Veteran's lung cancer is etiologically related to service, and provides adequate rationale for all conclusions reached.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take all indicated action to refer the Veteran's file to a qualified examiner, other than the May 2013/September 2013 examiner, for additional opinion as to the nature and likely etiology of the claimed lung cancer.  An additional in-person examination is not needed, unless considered necessary by the VA examiner.  

The examiner is requested to review all pertinent records associated with the claims file, including the post-service medical records and lay statements. 

The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  The Board finds the Veteran competent to report in-service chemical and hazardous material exposures and further finds his reported history consistent with the circumstances of his service as a jet mechanic.  

The examiner is specifically requested to state whether it is at least as likely as not that the current lung cancer is due to an event or incident of the Veteran's active service, to include the claimed exposure to chemicals and other hazardous materials in the course of carrying out the duties of a jet mechanic in service.  

The medical opinion must take into consideration in-service chemical and hazardous material exposure, regardless of whether it is specifically documented in the service records.  The Veteran's smoking history should also be considered.  

A complete rationale must be provided for any opinion expressed.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.  

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO should implement corrective procedures. 

3.  After completing the requested action and any additional development deemed appropriate, the RO should readjudicate the claim of service connection for lung cancer in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



